DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the group I, claims 1-13, elected in the reply filed on 01-17-2022 is acknowledged.  The traversal is on the ground(s) that there is an overlap in these groups.  This is not found persuasive because applicant argue that claim 13 of group I recites “knitted upper”’ therefore it is overlap with group I, but there is not any kitted upper in claim 13. Thus, there is no such upper in group III, but only midsole with different thickness and the “different thickness” limitations do not recite in any claim of groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-06-2020 and 07-08-2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 3, 5, 7-9, and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 3 is rejected because it recites limitation “the curvature is positioned adjacent to a ball of a foot inserted into an upper of the footwear article”. The limitation seems to positively claim a human foot inserted into the footwear. To avoid the issue, this rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 5 is rejected because it recites limitation “a heel extension of the heel of the midsole outward from a heel of a foot inserted into an upper of the footwear article, wherein the constant curvature of the lower surface of the midsole terminates at an end of the heel extension away from the foot”. The limitation seems to positively claim a human foot inserted into the footwear. To avoid the issue, this rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 7 is rejected because it recites limitation “a plane of the constant curvature aligns with a center-of-pressure line of a foot inserted into an upper of the footwear article”. The limitation seems to positively claim a human foot inserted into the footwear. To avoid the issue, this rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 9 is rejected because it recites limitation “the traction elements selectively positioned along a center-of-pressure line of a foot inserted into an upper of the footwear article”. The limitation seems to positively claim a human foot inserted into the footwear. To avoid the issue, this rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim 12 is rejected because it recites limitation “the second upper component defines a rim through which a foot is inserted into the footwear article”. The limitation seems to positively claim a human foot inserted into the footwear. To avoid the issue, this rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are rejected because they recite limitations “a center-of-pressure line of a foot inserted into an upper of the footwear article”. Since, the specification lacks a clear definition of the phrase “a center-of-pressure line of a foot” and “center-of-pressure line of a foot” could be different between different people and it also impossible to 

    PNG
    media_image1.png
    375
    622
    media_image1.png
    Greyscale

Claim 8 is also rejected because it recites limitations “a cavity in the midsole away from the center-of-pressure line”. Since, the specification lacks a clear definition of the phrase “center-of-pressure line” and “center-of-pressure line” could be different between people and it also impossible to determine the line without knowing how; therefore, it does not have any referral to compare how the cavity can be away from the center-of-pressure line. Thus, according to the specification, the cavity is member 1812 of figure 18 (annotated above); therefore, it is not clear how the midsole has the “constant curvature from a heel to a toe” (claim 1) when the have the cavity (gap) right in the middle. It is also not clear how the structure looks like from figure 18 such as the cavity may go across the midsole, or it is just a dent, or it is an aperture on or below the midsole, or it is an empty space between the midsole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teteriatnikov et al. (2010/0275471).
Regarding claim 1, Teteriatnikov discloses a footwear article, comprising: a midsole (figs 1-7, member 109) with a lower surface of constant curvature extending from a heel of the midsole to a toe of the midsole (fig 1A, member 121), wherein the lower surface maintains the constant curvature throughout a stance phase of a walking gait (6A – 6D).  
Regarding claim 2, Teteriatnikov discloses a moderation plate (fig 1-7, member 107) positioned within a cavity (fig 4A annotated below) of the midsole towards an upper surface of the midsole.

    PNG
    media_image2.png
    244
    490
    media_image2.png
    Greyscale
 
Regarding claim 3, Teteriatnikov discloses the moderation plate is inflexible (i.e. plastic, para 0054) and includes curvature (fig 7 annotated below) such that the curvature is positioned adjacent to a ball of a foot inserted into an upper of the footwear article.  

    PNG
    media_image3.png
    563
    817
    media_image3.png
    Greyscale

Regarding claim 5, Teteriatnikov discloses a heel extension of the heel of the midsole outward from a heel of a foot inserted into an upper of the footwear article, 

    PNG
    media_image4.png
    375
    841
    media_image4.png
    Greyscale

Regarding claim 6, Teteriatnikov discloses the midsole is constructed of rigid material (PU, para 0054) such that the constant curvature of the midsole does not deform during a stance phase of walking (fig 6A to 6D).  
Regarding claim 10, Teteriatnikov discloses an upper coupled to the midsole (fig 1A, member 106, para 0009).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) as applied to claim 1 above, and further in view of Colpack (2015/0033582).
Regarding claim 4, Teteriatnikov teaches all the limitations of claim 4 except a radius of the constant curvature ranges from 350 mm to 500 mm.  
Colpack teaches a shoe sole having a radius of the constant curvature ranges from 350 mm to 500 mm (fig 1-A to 1-B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that using the radius of Colpack on Teteriatnikov sole to provide a shoe that is capable of comfortably remaining on a wearer's foot during all manner of use while minimizing or eliminating the bulk traditionally associated with the elements present in a ballet flat designed to ensure such a secure fit (Colpack, para 0005).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teteriatnikov et al. (2010/0275471).
Regarding claim 7, Teteriatnikov teaches a plane of the constant curvature aligns with a center-of-pressure line of a foot inserted into an upper of the footwear article (fig 7D annotated below). Thus, one of ordinary skill in the art could understand that any tangent line will create a curvature plane with the midsole bottom surface (fig 7, member 121) and one must be aligned to the center-of-pressure line of a foot. 

    PNG
    media_image5.png
    505
    437
    media_image5.png
    Greyscale

Regarding claim 9, Teteriatnikov teaches traction elements forming an outsole (figs 2A-5B, member 105) coupled to the lower surface of the midsole, the traction elements  selectively positioned along a center-of-pressure line of a foot inserted into an upper of the footwear article (figs 1-5, member 123). Thus as seen in fig 7D annotated  above that the center of pressure line goes from a toe to a heel and it could be anywhere between the lateral and medial sides of the curvature plane of the midsole and the traction elements also selectively positioned along the midsole; therefore, one of ordinary skill in the art could understand that the traction elements are along the center-of-pressure line of a foot.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) as applied to claim 7 above, and further in view of Lee (2009/0183393).
Regarding claim 8, Teteriatnikov teaches all of the limitations of claim 8 except a cavity in the midsole away from the center-of-pressure line.  
Lee teach a cavity in the midsole (fig 2, member 40 or figs 7-8, member 140, para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the cavity of Lee into the midsole of Teteriatnikov in order to have lesser weight midsole. Since the center of pressure line goes from a toe to a heel and it could be anywhere between the lateral and medial sides; therefore, one of ordinary skill in the art could understand that the cavity is away from the line.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teteriatnikov et al. (2010/0275471) as applied to claim 10 above, and further in view of Bruce et al. (2013/0345675).
Regarding claims 11-12, Teteriatnikov teaches all the limitations of claim 11 except the upper comprise a first upper component with a first flexibility and a second upper component with a second flexibility, and a second flexibility greater than the first flexibility, wherein the second upper component defines a rim through which a foot is inserted into the footwear article.
Bruce teach a shoe upper having a first upper component with a first flexibility (fig 1, member 152) and a second upper component with a second flexibility (fig 1, member 150), and a second flexibility greater than the first flexibility (para 0051); wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the upper of Teteriatnikov by using the different flexibility between the portions and the second portion defines a rim through which a foot is inserted into the footwear article, as taught by Bruce, in order to provide a desired customized fit or comfort to the wearer (Bruce, 0049).  
Regarding claim 13, the modified footwear Teteriatnikov-Bruce teaches all the limitations of a lace cord, wherein the second upper component includes a plurality of lace bights (fig 1, member 162) through which the lace cord is laced (fig 1, member 162).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Teteriatnikov by adding the bights and lace cord, as taught by Bruce, in order to provide a desired customized fit to the wearer (Bruce, 0049).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732